This is a Final office action for serial number 16/866273.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  Claim 19 recites the plurality of apertures is a slot shape which appears to refer back to claim 18 instead of claim 15. Claim 20 recites “the first body is secured to the support structure via the plurality of bolts” which appears to refer back to claim 18 instead of claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8-11 and 14 and is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Guilliams 3,458,964. Guilliams discloses:
In regards to claim 1, a pipe support apparatus, comprising: a first elongated body  (12) having a first top surface (surface of 42 and 26, see figure 2 and 3) for supporting a pipe (44) having a pipe surface; a second elongated body (50) having a second top surface (upper surface of 58, see figure 5 and 6) for supporting the pipe; and a support structure wherein the first elongated body and second elongated body are slidably (via 36 and 56) coupled thereto  such that one of either the first top surface or the second top surface is in contact with the pipe surface when the other one of the first top surface and the second top surface is not in contact with the pipe surface and such that the contact with the pipe surface can be alternated between the first and second top surfaces.  
In regards to claim 3, the pipe support apparatus of claim 1, wherein responsive to the first top surface of the first elongated body being in contact with a portion of the pipe surface exposes a first portion of the pipe surface.
In regards to claim 4, the pipe support apparatus of claim 1, wherein responsive to the second top surface of the second elongated body being in contact with the portion of the pipe surface exposes a second portion of the pipe surface.
In regards to claim 5, the pipe support apparatus of claim 1, wherein the first elongated body and the second elongated body are parallel with respect to each other.  
In regards to claim 6, the pipe support apparatus of claim 1, wherein the support structure includes a plurality of apertures to receive the bolt.  
In regards to claim 8, a pipe support apparatus, comprising: a first elongated body (12) having a first top surface for supporting a pipe having a pipe surface; a second elongated body (50) having a second top surface for supporting the pipe; a support structure wherein the first elongated body and second elongated body are vertically slidably coupled thereto  such that one of either the first top surface or the second top surface is in contact with the pipe surface when the other one of the first top surface and the second top surface is not in contact with the pipe surface and such that the contact with the pipe surface can be alternated between the first and second top surfaces and wherein the first elongated body moves from a first position to a second position responsive to being adjusted via a plurality of apertures (38/24) of the first and the second top surfaces to expose a portion of the pipe surface.  
In regards to claim 9, the pipe support apparatus of claim 8, wherein the first top surface of the first elongated body is adjusted to be in contact with the pipe surface to bring the second elongated body out of contact from the pipe surface.  
In regards to claim 10, the pipe support apparatus of claim 9, wherein bringing the second elongated body out of contact from the pipe surface exposes a different portion of the pipe surface.  
In regards to claim 11, the pipe support apparatus of claim 8, wherein the second top surface of the second elongated body is adjusted to be in contact with the pipe surface such that the first elongated body is out of contact from the pipe surface.  
In regards to claim 14, the pipe support apparatus of claim 8, wherein the first elongated body and the second elongated body are adjusted alternately.  
              
    PNG
    media_image1.png
    386
    523
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guilliams 3,458,964 in view of Wise 2018/0209580. Guilliams discloses all of the limitations of the claimed invention except for the support structure includes a plurality of apertures to receive bolts (capable of receiving bolts which are not positively claims) or the bolt couples the support structure, the first elongated body and the second elongated body.  Guilliams teaches that it is known within column 2, lines 17-26 to have perforations 38 and holes or apertures 24 for receiving nails, cotter pin, or other locking means to prevent sliding and to lock the first and second elongated member in place on the support structure. Wise teaches that it known that  bolts are equivalent locking means as stated within paragraph 0096 by stating alternative embodiment, the type of connection may also be a key, pin, peg, rivet, cotter pin, nail, spike, bolt, stud, staple, boss, clamp, clip, dowel, stake, hook, anchor, tie, ring, band, crimp, wedge, adhesive, shackle or shank of a padlock, or other connecting mechanism. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guilliams to have made the connection means bolts as taught by Wise for the purpose of providing a means to lock the first and second elongated bodies on the support structure to prevent accidental removal or movement. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guilliams 3,458,964. Guilliams discloses all of the limitations of the claimed invention except for  discloses the claimed invention except for wherein the support structure is fixedly mounted to a support frame. It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein the support structure is fixedly mounted to a support frame, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Allowable Subject Matter
Claims 15-18 are allowed.
Claim 2 rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631